

117 SRES 72 IS: Opposing the lifting of sanctions imposed with respect to Iran without addressing the full scope of Iran’s malign activities, including its nuclear program, ballistic and cruise missile capabilities, weapons proliferation, support for terrorism, hostage-taking, gross human rights violations, and other destabilizing activities.
U.S. Senate
2021-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 72IN THE SENATE OF THE UNITED STATESFebruary 24, 2021Mr. Cotton (for himself, Mr. Cruz, Mr. Rubio, Mr. Cornyn, Mr. Hawley, Mr. Cramer, Mr. Tillis, Mr. Boozman, Mrs. Hyde-Smith, Mr. Sasse, Mr. Marshall, Mr. Daines, Mr. Rounds, Mr. Young, Mr. Barrasso, Mrs. Blackburn, Mr. Sullivan, Mr. Tuberville, Mr. Blunt, Mr. Thune, Ms. Lummis, Mr. Inhofe, Mr. Hoeven, Mr. Hagerty, Mr. Lankford, and Mr. Crapo) submitted the following resolution; which was referred to the Committee on Banking, Housing, and Urban AffairsRESOLUTIONOpposing the lifting of sanctions imposed with respect to Iran without addressing the full scope of Iran’s malign activities, including its nuclear program, ballistic and cruise missile capabilities, weapons proliferation, support for terrorism, hostage-taking, gross human rights violations, and other destabilizing activities.Whereas the Joint Comprehensive Plan of Action (commonly referred to as the JCPOA), an agreement that was finalized by the administration of President Barack Obama and the governments of the United Kingdom, Germany, France, the People’s Republic of China, and the Russian Federation in July 2015, provided Iran permanent sanctions relief and access to more than $100,000,000,000 in return for temporary restrictive measures on Iran’s nuclear program;Whereas, under the JCPOA, restrictions on the number and types of centrifuges that Iran may manufacture, retain, test, and use, the number and types of enrichment facilities that Iran may construct, and the amount and level of enriched uranium and heavy water that Iran may stockpile, will expire;Whereas multiple United Nations Security Council resolutions adopted between 2006 and 2010 required Iran to suspend all enrichment of uranium, but the JCPOA did not require Iran to cease its enrichment of uranium, a failure that is directly responsible for Iran’s expanded enrichment activity today;Whereas United Nations Security Council Resolution 2231 (in this preamble referred to as UNSCR 2231), adopted on July 20, 2015, called on Iran not to undertake any activity related to nuclear-capable ballistic missile activities for 8 years and imposed a 5-year ban on conventional arms transfers to and from Iran;Whereas neither the JCPOA nor UNSCR 2231 adequately addressed the threat emanating from Iran’s ballistic and cruise missile program or long-standing support for terrorism, and the sunset provisions applied to prohibitions in UNSCR 2231 and the JCPOA severely weakened their restrictions and inadvertently legitimized that program and support;Whereas, based on the shortcomings of the JCPOA and UNSCR 2231, bipartisan majorities in both the Senate and the House of Representatives opposed the JCPOA and the sanctions relief for Iran contained in the agreement;Whereas the sanctions relief contained in the JCPOA provided resources necessary for Iran to continue developing ballistic missiles and supporting terrorism;Whereas the United States Government has designated Iran’s Islamic Revolutionary Guard Corps (in this preamble referred to as the IRGC) as a foreign terrorist organization under section 219(a) of the Immigration and Nationality Act (8 U.S.C. 1189(a)) and a specially designated global terrorist entity pursuant to Executive Order 13224 (50 U.S.C. 1701 note; relating to blocking property and prohibiting transactions with persons who commit, threaten to commit, or support terrorism);Whereas, by a vote of 98–2 in the Senate and 419–3 in the House of Representatives, Congress required the imposition of terrorism-related sanctions against the IRGC as part of the Countering America’s Adversaries Through Sanctions Act (22 U.S.C. 9401 et seq.);Whereas, on May 21, 2018, the United States Government outlined steps that the Government of Iran must take to normalize relations with the United States, including—(1)providing the International Atomic Energy Agency a full account of the possible military dimensions of its nuclear program and permanently and verifiably abandoning that program;(2)ceasing all enrichment and vowing never to pursue plutonium reprocessing;(3)providing the International Atomic Energy Agency with access to all sites throughout the entire country;(4)ending its development and proliferation of ballistic missiles;(5)releasing all United States citizens currently held hostage, as well as citizens of countries that are partners and allies of the United States;(6)ending support for terrorist groups, including Hezbollah, Hamas, and the Palestinian Islamic Jihad;(7)respecting the sovereignty of Iraq by demobilizing Iranian-controlled Shia militias in the country;(8)ending its military support for the Houthi militia in Yemen;(9)withdrawing all forces under Iranian command in Syria;(10)ending support for the Taliban in Afghanistan and for senior al Qaeda leaders around the region;(11)ending the IRGC’s support for terrorists and militant partners around the world; and(12)halting its threatening behavior against its neighbors; Whereas President Donald Trump announced the withdrawal of the United States from the JCPOA on May 8, 2018, and gradually reimposed sanctions that were suspended by the Obama administration under the JCPOA, depriving the regime of valuable funds that the regime could have used to support its malign activities;Whereas the JCPOA defined the sanctions that the Obama administration suspended under the JCPOA as nuclear-related, but nuclear-related is not a term recognized under existing United States statutory sanctions related to Iran;Whereas the Obama administration agreed to define the most significant bilateral sanctions imposed by the United States on Iran as nuclear-related, waive the application of those sanctions under the JCPOA, and commit the executive branch to work to repeal the provisions of law providing for those sanctions upon the expiration of the JCPOA;Whereas, pursuant to the terms of the JCPOA, sanctions were lifted on Iranian financial institutions, cargo vessels, aircraft, fraudulent charities, and other entities that were not linked to Iran’s nuclear program, but were sanctioned for illicit conduct;Whereas, pursuant to section 401(a) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8551(a)), in order to terminate sanctions against the Central Bank of Iran and other Iranian financial institutions, the President is required to certify that the Government of Iran … no longer satisfies the requirements for designation as a state sponsor of terrorism, and that Iran has ceased the pursuit, acquisition, and development of, and verifiably dismantled its, nuclear, biological, and chemical weapons and ballistic missiles and ballistic missile launch technology;Whereas, on March 12, 2020, President Trump extended the national emergency declared by Executive Order 12957 (50 U.S.C. 1701 note; relating to prohibiting certain transactions with respect to the development of Iranian petroleum resources) following a determination that Iran’s malign activities pose an unusual and extraordinary threat to the United States;Whereas the Department of the Treasury has determined that the IRGC and its affiliated entities have a dominant presence in Iran’s commercial and financial sectors and maintain extensive economic interests in the defense, construction, aviation, oil, banking, metal, automobile, and mining industries;Whereas, on October 8, 2020, the Secretary of the Treasury designated the financial sector of Iran for the imposition of sanctions, authorizing sanctions with respect to persons operating in Iran’s construction, mining, manufacturing, and textile sectors, to deny the Government of Iran financial resources that may be used to fund and support its malign activities;Whereas the United States Government has sanctioned Iranian entities for their support to, or association with, Iran’s terrorism campaigns, ballistic missile program, or the Supreme Leader of Iran, including the Central Bank of Iran, the National Development Fund of Iran, elements of the IRGC, Foreign Minister Javad Zarif, and entities in Iran’s banking, petroleum, and industrial sectors;Whereas, in February 2020, the Financial Action Task Force, the global anti-money laundering standard-setting body, fully lifted the suspension of countermeasures and called on its members and urged all jurisdictions to apply effective countermeasures relating to the terrorist financing risk emanating from Iran and the threat that poses to the international financial system;Whereas the United States Government, under Democratic and Republican administrations, has concluded that Iran provides a safe haven for al Qaeda leaders and that the al Qaeda network has used Iran to establish a core pipeline through which money, facilitators, and operators moved to Afghanistan and Pakistan;Whereas the United States Government has sanctioned entities in the Government of Iran for perpetrating human rights abuses;Whereas, pursuant to section 8 of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note), in order to terminate sanctions imposed with respect to the energy sector of Iran, the President is required to certify “that Iran— (1)has ceased its efforts to design, develop, manufacture, or acquire—(A)a nuclear explosive device or related materials and technology;(B)chemical and biological weapons; and(C)ballistic missiles and ballistic missile launch technology;(2)has been removed from the list of countries the governments of which have been determined … to have repeatedly provided support for acts of international terrorism; and(3)poses no significant threat to United States national security, interests, or allies.; andWhereas the concept of nuclear-related sanctions does not exist in statute, and existing statutes likely require a treaty to terminate such sanctions: Now, therefore, be itThat the Senate—(1)reaffirms that it is the policy of the United States not to allow Iran to develop or otherwise acquire a nuclear weapons capability;(2)resolves that the lifting or termination of sanctions with respect to Iran must take place only as provided for under section 401(a) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8551(a)) and section 8 of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note);(3)rejects and opposes the reapplication of sanctions relief, including the use of waivers, de-listing individuals or entities, or the application of licenses, provided for in, or incident to, the Joint Comprehensive Plan of Action, including on any sectors of the Iranian economy or any individuals or entities designated for the imposition of sanctions under United States law for supporting terrorism, missile development and proliferation, human rights abuses, corruption, or Iran’s other destabilizing activities;(4)opposes reversing the finding that identifies Iran as a jurisdiction of primary money laundering concern under section 5318A of title 31, United States Code;(5)opposes the lifting of the U-Turn prohibition, which bans Iran from accessing the United States financial system for the purpose of conducting dollarized transactions; and(6)opposes the suspension or lifting of the call for countermeasures by the Financial Action Task Force on the Iranian financial sector until Iran fully completes its action plan. 